                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


BRANDON BRADLEY, SR.,

                       Plaintiff,

               v.                                              Case No. 20-C-709

LT. BRIAN DRUMM,
TAMMY WILD, and
DODGE COUNTY SHERIFF’S DEPARTMENT,

                       Defendants.


                                      SCREENING ORDER


       Plaintiff Brandon Bradley, Sr., who is currently serving a state prison sentence at Columbia

Correctional Institution and representing himself, filed a complaint under 42 U.S.C. § 1983,

alleging that his civil rights were violated. This matter comes before the court on Plaintiff’s motion

for leave to proceed without prepaying the full filing fee and to screen the complaint.

               MOTION TO PROCEED WITHOUT PREPAYMENT OF THE FILING FEE

       Plaintiff has requested leave to proceed without prepayment of the full filing fee (in forma

pauperis). A prisoner plaintiff proceeding in forma pauperis is required to pay the full amount of

the $350.00 filing fee over time. See 28 U.S.C. § 1915(b)(1). Plaintiff has filed a certified copy

of his prison trust account statement for the six-month period immediately preceding the filing of

his complaint, as required under 28 U.S.C. § 1915(a)(2). On June 2, 2020, the court waived the

initial partial filing fee and directed Plaintiff that he must voluntarily dismiss the action within 21

days. Because Plaintiff has not moved to dismiss the action, the court will grant Plaintiff’s motion

for leave to proceed without prepaying the filing fee and screen the complaint.




         Case 1:20-cv-00709-WCG Filed 07/14/20 Page 1 of 7 Document 10
                                    SCREENING OF THE COMPLAINT

        The court has a duty to review any complaint in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental entity, and dismiss any complaint

or portion thereof if the prisoner has raised any claims that are legally “frivolous or malicious,”

that fail to state a claim upon which relief may be granted, or that seek monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915A(b). In screening a complaint, I

must determine whether the complaint complies with the Federal Rules of Civil Procedure and

states at least plausible claims for which relief may be granted. To state a cognizable claim under

the federal notice pleading system, Plaintiff is required to provide a “short and plain statement of the

claim showing that [he] is entitled to relief.” Fed. R. Civ. P. 8(a)(2). It must be at least sufficient to

provide notice to each defendant of what he or she is accused of doing, as well as when and where the

alleged actions or inactions occurred, and the nature and extent of any damage or injury the actions or

inactions caused.

        A complaint must contain sufficient factual matter “that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “The

pleading standard Rule 8 announces does not require ‘detailed factual allegations,’ but it demands more

than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. (quoting Twombly, 550 U.S.

at 555). “The tenet that a court must accept as true all of the allegations contained in a complaint is

inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of action, supported

by mere conclusory statements, do not suffice.” Id. To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to “state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct




                                                       2

          Case 1:20-cv-00709-WCG Filed 07/14/20 Page 2 of 7 Document 10
alleged.” Id. at 556. “[T]he complaint’s allegations must be enough to raise a right to relief above the

speculative level.” Id. at 555 (internal quotations omitted).

                                 ALLEGATIONS OF THE COMPLAINT

        Plaintiff alleges that in April 2018, he was charged with assault by a prisoner for throwing

water on CO Leopold’s shoes. During a recorded interview, Plaintiff said that WCI was corrupt

and that the department needed to investigate his claims. Plaintiff claims he was jumped by

Sergeant Beahm. Plaintiff conducted a preliminary hearing and described the two attacks.

Plaintiff claims an individual incriminated himself and that to cover up for him, the department

and ADA Yolanda Tienstra altered and blurred words in the transcripts. Plaintiff claims an altered

training day style video was entered as a state exhibit in his criminal case to contradict his version

of events. Plaintiff claims he thought his paperwork could be destroyed, so he gave it to Ms. Klein

for safekeeping. He believes she had to open the file under court order, which gave WCI insight

into his argument. Plaintiff alleges that after he saw the video in court, he “blacked out and struck

a CCI officer in the face.” He was then charged with battery by a prisoner in case number 19-cf-

228. He claims this caused multiple delays in his jury trial and that Lt. Drumm was supposed to

testify at trial but refused to take the stand. Plaintiff asserts he was ultimately acquitted of the false

staff assault allegations.

                                       THE COURT’S ANALYSIS

        “To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must allege that he or she

was deprived of a right secured by the Constitution or the laws of the United States, and that this

deprivation occurred at the hands of a person or persons acting under the color of state law.” D.S.

v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of

Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009)). Plaintiff claims that Lt. Drumm, Tammy Wild,

and the Dodge County Sheriff’s Department violated his First Amendment right because “he

                                                    3

         Case 1:20-cv-00709-WCG Filed 07/14/20 Page 3 of 7 Document 10
conducted a pre-lim hearing and caused Lt. Drumm to incriminate himself, causing injury.” Dkt.

No. 1 at 5. Plaintiff also claims Lt. Drumm, Tammy Wild, and the Dodge County Sheriff’s

Department violated his Sixth and Seventh Amendment right to a speedy jury trial and violated

his Fourteenth Amendment right to due process.

        Plaintiff’s complaint does not meet the minimal requirements of Rule 8 of the Federal

Rules of Civil Procedure, which requires that the complaint contain “a short plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Plaintiff’s complaint

contains only conclusory assertions that the defendants violated Plaintiff’s constitutional rights

and is devoid of any factual content. Where multiple claims are asserted, a complaint is required

to list each claim separately and set forth thereunder, preferably in numbered paragraphs, the

allegations of fact necessary to provide notice to each defendant of what he or she did to, or did

not do for, the plaintiff, including any injuries that resulted, that potentially gives rise to personal

liability on the part of a defendant and warrants requiring that he or she respond to a federal lawsuit.

See George v. Smith, 507 F.3d 605, 608 (7th Cir. 2007) (noting that plaintiffs “must give enough

detail to illuminate the nature of the claim and allow defendants to respond”). In other words,

absent specific allegations as to what each defendant did and when and where they did it, the

complaint fails its essential purpose of providing notice to the defendants of Plaintiff’s claims

against them.

        The court finds that the complaint fails to comply with Rule 8(a)(2). Therefore, the court

will dismiss the original complaint submitted on May 11, 2020. If Plaintiff wishes to proceed, he

must file an amended complaint curing the deficiencies in the original complaint as described

herein. An amended complaint must be filed on or before August 10, 2020. Failure to file an

amended complaint within this time period may result in dismissal of this action.



                                                   4

         Case 1:20-cv-00709-WCG Filed 07/14/20 Page 4 of 7 Document 10
       The plaintiff is advised that the amended complaint must bear the docket number assigned

to this case and must be labeled “Amended Complaint.” The amended complaint supersedes the

prior complaint and must be complete in itself without reference to the original complaint. See

Duda v. Bd. of Educ. of Franklin Park Pub. Sch. Dist. No. 84, 133 F.3d 1054, 1056 (7th Cir. 1998).

In Duda, the appellate court emphasized that in such instances, the “prior pleading is in effect

withdrawn as to all matters not restated in the amended pleading.” Id. at 1057 (citation omitted).

If the amended complaint is received, it will become the operative complaint in this action, and

the court will screen it in accordance with 28 U.S.C. § 1915A.

       Plaintiff has also filed a motion to recruit counsel.        Civil litigants do not have a

constitutional or statutory right to have an attorney represent them. Jackson v. Cty. of McLean,

953 F.2d 1070, 1071 (7th Cir. 1992). (“We begin with the fundamental premise that indigent civil

litigants have no constitutional or statutory right to be represented by counsel in federal court.”).

District courts have the discretion to recruit counsel for individuals unable to afford counsel in

appropriate cases pursuant to 28 U.S.C. § 1915(e)(1). Navejar v. Iyola, 718 F.3d 692, 696 (7th

Cir. 2013). “[D]eciding whether to recruit counsel ‘is a difficult decision: Almost everyone would

benefit from having a lawyer, but there are too many indigent litigants and too few lawyers willing

and able to volunteer for these cases.’” Henderson v. Ghosh, 755 F.3d 559, 564 (7th Cir. 2014)

(quoting Olson v. Morgan, 750 F.3d 708, 711 (7th Cir. 2014)). In exercising its discretion, the

court must consider two things: “(1) ‘has the indigent plaintiff made a reasonable attempt to obtain

counsel or been effectively precluded from doing so,’ and (2) ‘given the difficulty of the case, does

the plaintiff appear competent to litigate it himself?’” Pennewell v. Parish, 923 F.3d 486, 490 (7th

Cir. 2019) (quoting Pruitt v. Mote, 503 F.3d 647, 653 (7th Cir. 2007)).

       Plaintiff has not demonstrated that he made reasonable efforts to secure private counsel on

his own. Though Plaintiff may have attempted to recruit counsel in his prior cases, he has not
                                                 5

         Case 1:20-cv-00709-WCG Filed 07/14/20 Page 5 of 7 Document 10
shown that he made a reasonable attempt to recruit counsel in this case. The court must deny “out

of hand” a request for counsel made without a showing that Plaintiff made a reasonable attempt to

recruit counsel. See Farmer v. Haas, 990 F.2d 319, 321–22 (7th Cir. 1993). Accordingly,

Plaintiff’s motion to recruit counsel is denied. If Plaintiff chooses to renew his request for the

recruitment of counsel, he must show that he contacted at least three lawyers and provide the court

with (1) the lawyers’ names; (2) their addresses; (3) how and when Plaintiff attempted to contact

the lawyer; and (4) the lawyers’ responses.

         IT IS THEREFORE ORDERED that Plaintiff’s motion for leave to proceed in forma

pauperis (Dkt. No. 8) is GRANTED.

         IT IS FURTHER ORDERED that on or before August 10, 2020, Plaintiff shall file an

amended pleading curing the defects in the original complaint as described herein.

         IT IS FURTHER ORDERED that the Clerk’s Office mail Plaintiff a blank prisoner

complaint form and a copy of the guide entitled “Guide to Filing Prisoner Complaints Without a

Lawyer in the United States District Court for the Eastern District of Wisconsin,” along with this

order.

         IT IS FURTHER ORDERED that Plaintiff’s motion to recruit counsel (Dkt. No. 3) is

DENIED.

         IT IS FURTHER ORDERED that the agency having custody of the prisoner shall collect

from his institution trust account the $350.00 balance of the filing fee by collecting monthly

payments from Plaintiff’s prison trust account in an amount equal to 20% of the preceding month’s

income credited to the prisoner’s trust account and forwarding payments to the Clerk of Court each

time the amount in the account exceeds $10 in accordance with 28 U.S.C. § 1915(b)(2). The

payments shall be clearly identified by the case name and number assigned to this action. If



                                                6

          Case 1:20-cv-00709-WCG Filed 07/14/20 Page 6 of 7 Document 10
Plaintiff is transferred to another institution, the transferring institution shall forward a copy of this

Order along with Plaintiff’s remaining balance to the receiving institution.

        IT IS FURTHER ORDERED that copies of this order be sent to the officer in charge of

the agency where the inmate is located.

        IT IS FURTHER ORDERED that plaintiffs who are inmates at Prisoner E-Filing

Program institutions must submit all correspondence and case filings to institution staff, who will

scan and e-mail documents to the court. The Prisoner E-Filing Program is mandatory for all

inmates of Green Bay Correctional Institution, Waupun Correctional Institution, Dodge

Correctional Institution, Wisconsin Secure Program Facility, Columbia Correctional Institution,

and Oshkosh Correctional Institution. Plaintiffs who are inmates at all other prison facilities must

submit the original document for each filing to the court to the following address:

                                Honorable William C. Griesbach
                                c/o Office of the Clerk
                                United States District Court
                                Eastern District of Wisconsin
                                125 S. Jefferson Street, Suite 102
                                Green Bay, WI 54301

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S CHAMBERS. It will

only delay the processing of the matter.

        Plaintiff is further advised that failure to make a timely submission may result in the

dismissal of this action for failure to prosecute. In addition, the parties must notify the Clerk of

Court of any change of address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

        Dated at Green Bay, Wisconsin this 14th day of July, 2020.

                                                        s/ William C. Griesbach
                                                        William C. Griesbach
                                                        United States District Judge

                                                    7

         Case 1:20-cv-00709-WCG Filed 07/14/20 Page 7 of 7 Document 10
